DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
This action is written in response to applicant’s correspondence received August 12, 2022. Claims 4, 10-12, 15, 18-20, 22, 24, 26, 29, 30, and 33 are currently pending and under examination.
Any rejection or objection not reiterated herein has been overcome by amendment. Applicant’s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.

Claim Interpretation
The following independent claims recite the following key limitations. Claim 4 recites “identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the maximum RNA integrity is or above a RNA integrity number of (RIN) of 2”. Claim 18 recites “(d) and administering an alternate chemotherapy regimen when the cancerous breast tumor has a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 2”. Claim 29 recites “(d) and administering an alternate chemotherapy regimen when the cancerous breast tumor has a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 3.1”. Claim 30 recites “e) identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the mid-treatment maximum RNA integrity is decreased less than 50% as compared to the pre-treatment RNA integrity and the pre-treatment RNA integrity is equal to or greater than a RIN of 6”.
Each of the above limitations recites that the “identifying” or “administering” steps occur “when” the subsequently specific condition of the RNA integrity number (RIN) is met. This language encompasses multiple interpretations that differ in terms of causation as discussed below. The BRI of the claimed language is that the RIN criterion may be met, but is not the sole reason to carry out the “identifying” or “administering” steps. For example, following a determination of high RIN values for a breast tumor biopsy sample, gene expression profiling data can inform a diagnosis or prognosis of a patient as being resistant to chemotherapy, which can inform subsequent treatment steps. This interpretation does not require that the RIN criteria itself as claimed is able to reliably inform subsequent treatment steps. For this interpretation, see the rejection below under 35 USC 103. However, the claim language also encompasses the interpretation that the RIN criterion is the sole reason for the “identifying” or “administering” steps. This interpretation requires that the RNA criteria itself as claimed is able to reliably diagnose or prognose the patient as claimed without additional information. For this interpretation, see the rejection below under 35 USC 112, first paragraph for lack of enablement. In the interest of compact prosecution, each of these interpretations is being addressed.

Withdrawn Claim Rejections - 35 USC § 112
The rejection of claims 30 and 33 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention has been reconsidered and is withdrawn in view of Applicant’s remarks (see page 10, paragraph 3) which are persuasive.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4, 10-12, 15, 18-20, 22, 24, 26, 29, 30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
MPEP 2163.II.A.3.(b) states, “when filing an amendment an applicant should show support in the original disclosure for new or amended claims” and “[i]f the originally filed disclosure does not provide support for each claim limitation, or if an element which applicant describes as essential or critical is not claimed, a new or amended claim must be rejected under 35 U.S.C. 112a, as lacking adequate written description". According to MPEP § 2163.I.B, "While there is no in haec verba requirement, newly added claim limitations must be supported in the specification through express, implicit, or inherent disclosure" and "The fundamental factual inquiry is whether the specification conveys with reasonable clarity to those skilled in the art that, as of the filing date sought, applicant was in possession of the invention as now claimed. See, e.g., Vas-Cath, Inc., 935 F.2d at 1563-64, 19 USPQ2d at 1117".
Claims 4, 10-12, 15, 18-20, 22, 24, 26, 29, 30, and 33 recite methods of tailoring a chemotherapy treatment in a patient with a cancerous breast tumor based on a “maximum RNA integrity” from two image guided tumor biopsy samples obtained at “mid-treatment of the chemotherapy regimen”. Claim 4 recites “identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the maximum RNA integrity is or above a RNA integrity number (RIN) of 2”. Claim 18 recites “administering an alternative chemotherapy regimen when the cancerous breast tumor has a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 2”. Accordingly, each of the claims requires using a RIN of at least 2 as a diagnostic threshold to either inform a prognosis of the patient (claim 4) or inform the alteration of an alternate chemotherapy regimen (claim 18). However, the specification does not describe a method of using RIN of at least 2 as a diagnostic threshold for the following reasons.
The specification does not contain explicit support for the use of RIN of at least 2 as a diagnostic threshold. In addition, it is neither implied nor inherent from the disclosure or the experimental data in the specification for the use of mid-treatment tumor RIN of at least 2 as a diagnostic threshold for the following reasons. It is noted that the specification does provide a comparison of RIN values from patients groups according to a pattern of RIN values obtained pre-treatment, mid-treatment, and post-treatment because FIG. 4 illustrates patients with Patterns C or D as having mid-treatment RIN values less than 2 (see FIG. 4). The specification teaches that the prognosis for a patient with Pattern C “would be considered good” ([0047]) and that patients with Pattern D “likely has responded to therapy and would be at a lower risk of disease recurrence” ([0049]). However, this disclosure patients with Patterns C or D have mid-treatment tumor RIN values less than 2 refers to a patient population that is mutually exclusive with the claimed patient population, which refers to a patient with a mid-treatment tumor RIN values of at least 2. Because these patterns refer to a mutually exclusive patient population, they are not considered to provide descriptive support for the claimed subject matter, which refers to a patient with a mid-treatment tumor RIN value of at least 2.
It is noted that FIG. 4 does illustrate patients whose mid-treatment tumor RIN values were greater than 2, which includes patients identified as having Pattern B (see FIG. 4). The specification teaches “If a patient exhibits a dramatic reduction in tumour RNA integrity post-treatment only (response pattern B as noted in Example 2), then the patient would be considered to have responded to chemotherapy and be at lower risk of tumour progression. The patient's prognosis would be considered good.” (see [0048]). Accordingly, because the specification explicitly refers to a patient group whose mid-treatment tumor RIN is greater than 2 as having a “good” prognosis, the specification cannot be considered as providing implicit or inherent support for a general method for identifying patients with mid-treatment tumor RIN of at least 2 as having a “poor” prognosis.
Furthermore regarding claim 18, it is noted that the specification teaches the administration of an “alternate chemotherapy regimen” on [0046] and [0089]. However, each of these disclosures specifically refers to patients within “response pattern A”, which refers to patients that exhibited “no change in tumour RNA integrity during treatment” ([0046]). However, the claims fail to refer to a patient with a response pattern A at least because they fail to set forth that a mid-treatment tumor RIN and post-treatment tumor RIN is not changed from a pre-treatment tumor RIN obtained from the patient. For these reasons, one of ordinary skill in the art would conclude that the specification fails to describe a general method in which a patient having a mid-treatment tumor RIN of at least 2 should be administered an alternate chemotherapy regimen.
In addition, for the reasons discussed above, the recitation in claim 18 of “a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 2” encompasses patients having response pattern B, which the specification teaches has a “good” prognosis ([0048]). The specification does not adequately support that such patients having a “good” prognosis as a result of the chemotherapy treatment should be administered an “alternate chemotherapy regimen”.

Claim 29 recites a similar method of “tailoring a chemotherapy treatment in a patient with a cancerous breast tumor receiving a treatment regimen comprising an anthracycline or a taxane”. Claim 29 recites “obtaining at least two image guided tumor biopsy samples from the patient at after the completion of the chemotherapy regimen” and “administering an alternate chemotherapy regimen when the cancerous breast tumor has a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 3.1”. However, there is insufficient support in the specification for a general method in which a patient is administered an alternate chemotherapy regimen based on “a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 3.1” obtained “at or after the completion of the chemotherapy regimen” for the following reasons.
The specification does not contain explicit support for a general method in which a patient is administered an alternate chemotherapy regimen based on the detection of “a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 3.1” obtained “at or after the completion of the chemotherapy regimen”. In addition, the specification does not contain either implicit or inherent support for this method for the following reasons. As discussed above, the specification does contain support for the administration of an “alternate chemotherapy regimen” on [0046] and [0089]. However, each of these disclosures specifically refers to patients within “response pattern A”, which refers to patients that exhibited “no change in tumour RNA integrity during treatment” ([0046]). However, claim 29 fails to refer to a patient with a response pattern A at least because it fails to set forth that the post-treatment tumor RIN and a mid-treatment tumor RIN is not changed from a pre-treatment tumor RIN obtained from the patient. The specification does not provide any suggestion that patient should be administered an alternate chemotherapy regimen based on the absolute value of a post-treatment tumor RIN irrespective of either a pre-treatment or a mid-treatment tumor RIN rather than based on a comparison of the post-treatment tumor RIN value and a mid-treatment tumor RIN value to a pre-treatment tumor RIN value.
In addition, the recitation in claim 29 of “a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 3.1” obtained “at or after the completion of the chemotherapy regimen” encompasses patients having response pattern D, because it encompasses patients that have a post-treatment tumor RIN greater than 3.1 but a mid-treatment tumor RIN of less than 3.1 (see FIG. 4). For such patients, the specification teaches that the patient “likely has responded to therapy and would be at a lower risk of disease recurrence. This is regardless of a return to high “tumor” RNA integrity post-treatment, since the high quality RNA post-treatment may stem from normal tissue that has infiltrated the lesion” ([0049]). Accordingly, claim 29 broadly encompasses a patient population that the specification considers to have responded to the chemotherapy. The specification does not provide adequate support that patients that have responded to the chemotherapy should be administered an alternate chemotherapy regimen. For these reasons, one of ordinary skill in the art would conclude that Applicant was not in possession of a general method of administering an alternate chemotherapy regimen based simply on the detection of a post-treatment tumor RIN value greater than or equal to 3.1.

Claim 30 recites a similar method of “tailoring a chemotherapy treatment in a patient with a cancerous breast tumor”. Claim 30 recites “obtaining at least two image guided tumor biopsy samples from the patient at mid-treatment of a chemotherapy regimen” and “obtaining at least two image guided tumor biopsy samples of the cancerous breast tumor from the patient pre-treatment of a chemotherapy regimen”. Claim 30 further recites “identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the mid-treatment maximum RNA integrity is decreased less than 50% as compared to the pre-treatment RNA integrity and the pre-treatment RNA integrity is equal to or greater than a RIN of 6”. However, there is insufficient support in the specification for a method for identifying the patient as required by the claim for the following reasons.
The specification does not contain any explicit support for the claimed method. In addition, the specification does not contain sufficient implicit or inherent support for the claimed method for the following reasons. The specification does not contain any specific reference to a patient whose “mid-treatment maximum RNA integrity is decreased less than 50% as compared to the pre-treatment RNA integrity”. It is noted that the specification does state “If a patient exhibits a dramatic reduction in tumour RNA integrity (>50%) both mid- and post-treatment (response pattern C as noted in Example 2), then the patient would be considered to have responded to chemotherapy and would be at lower risk of tumour progression” (see [0047] and [0090]). However, this disclosure refers to a reduction in tumor RNA integrity of >50%, which is mutually exclusive from the claimed reduction in tumor RNA integrity that is “decreased less than 50% as compared to the pre-treatment RNA integrity”. Because this disclosure refers to a mutually exclusive patient population than recited by the claims, this disclosure is not considered to provide adequate support for the claimed patient population.
In addition, the specification specifically refers to patients having reductions in “both mid- and post-treatment” (see [0047] and [0090]). However, the claims recite only wherein “the mid-treatment maximum RNA integrity is decreased less than 50% as compared to the pre-treatment RNA integrity”. However, the claimed patient population encompasses patients having response pattern B, because it encompasses patients that have a mid-treatment  tumor RIN that is decreased less than 50% as compared to pre-treatment tumor RIN, but such patients exhibited significantly reduced post-treatment tumor RIN (see FIG. 4). For such patients, the specification teaches that the patient “would be considered to have responded to chemotherapy and be at a lower risk of tumour progression. The patient’s prognosis would be considered good” (see [0048]).

Furthermore, the state of the art was such that a disclosure of an RIN value of a breast cancer tumor that was obtained mid-treatment would have diagnostic value was highly unpredictable. For example, Theurigen (Thuerigen et al. (2006) Journal of Clinical Oncology, 24(12):1839-1845) teaches that at the time there was no clinically useful molecular predictor of response to any cytotoxic drug used in the treatment of breast cancer (see page 1839, column 2), which generally indicates that the claimed invention, which is similarly directed to the use of molecular predictors of response to cytotoxic drugs in the treatment of breast cancer, is based in a highly unpredictable art.
Regarding the use of RNA integrities, Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):pages 1-8) teaches performing gene expression profiling of tumor biopsies before and after administration of a chemotherapeutic agent to determine whether changes in the gene expression correlate with the response of the patient to the chemotherapeutic agent (see page 5, column 2, last paragraph). Sotiriou teaches assessing the RNA integrity of the tumor biopsy RNA samples to determine whether the RNA sample is of sufficient quality to yield reliable gene expression profiling results (page 7, column 2, paragraph 1). Accordingly, the state of the art was such that the RNA integrity was used to indicate the quality of an RNA sample. However, the prior art does not teach using the RNA integrity of a sample to predict anything about a patient, a prognosis of a patient, the responsiveness of a patient to a chemotherapy, or the effectiveness of the chemotherapy.
In addition, Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559) similarly teaches that high RNA quality helps to ensure that the RNA sample will produce reliable gene expression profiling results (abstract). Accordingly, while the art teaches that RNA quality assessments are useful for determining whether a given sample is intact and reliable for experimentation or is degraded and unreliable, the art provides no guidance that there is any association between the RNA quality of a tumor RNA sample and any diagnosis or prognosis of a patient.
The variability in RNA quality obtained from tissues is further supported by Ladd (Ladd et al. (2011) Cancer Cytopathology, 119(2):102-110) similarly obtained numerous fine needle aspiration samples of tumor tissues and measured the RNA integrities (see Figure 2). Ladd observed that FNA specimens collected from tissues with short devitalization times have significantly higher average RIN compared with those with long devitalization times (see Figure 2). However, despite the short devitalization times, Ladd obtained a wide range of RIN values ranging from approximately 2 to 9 (see Figure 2). This variability in RIN values obtained from RNA samples supports the unpredictability in whether a RIN value of 5 is reliably associated with patient response.
Given the limited amount of guidance provided by the specification including the lack of explicit, implicit, or inherent support for the claimed subject matter, and further given the unpredictability in the art, one of ordinary skill in the art would conclude that Applicant was not in possession of the methods as claimed for the reasons discussed above.
Response to Arguments
Applicant argues that support for the claimed methods does not require demonstration that all patients that have a mid-treatment RIN value of at least 2 or a mid-treatment tumor RIN that is decreased less than 50% as compared to pre-treatment tumor RIN of 6 or higher will not respond to the chemotherapy regimen they are receiving (see remarks on page 11). 
This argument is not persuasive because it is misplaced. The claims have been rejected above because they are not adequately described by the specification. The rejection is set forth above because the specification does not provide express, implicit, or inherent support for the claimed subject matter. A requirement that the specification contains an absolute demonstration as suggested by Applicant’s remarks is not a standard that has been applied in the rejection.

Applicants argue that written description of the claims is satisfied because of the data presented Table 6 and FIGs 3 and 4 (see remarks on pages 10 and 11).
This argument is not persuasive because Table 6, FIG 3, and FIG 4 do not describe the use of mid-treatment RIN of 2 or more or the use of a mid-treatment tumor RIN that is decreased less than 50% as compared to pre-treatment tumor RIN of 6 or higher as a diagnostic threshold as discussed in the rejection. For example, there is no statistical analysis regarding these diagnostic thresholds. Applicant’s argument is not persuasive because it does not take into consideration the teachings of the specification as a whole.

Given the lack of express, implicit, or inherent support for the claimed subject matter, Applicant’s reliance on the data presented in Tables 6 and FIGs 3 and 4 as providing support for the claimed subject matter is akin to carving out a patentable portion from a broad disclosure. However, whether one can carve out a patentable portion from a broad invention is not the standard for compliance with the written description requirement (see MPEP 2163(I)(A)).

Claims 4, 10-12, 15, 18-20, 22, 24, 26, 29, 30, and 33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The test of enablement is whether one skilled in the art could make and use the claimed invention from the disclosures in the specification coupled with information known in the art without undue experimentation (United States v. Telectronics., 8 USPQ2d 1217 (Fed. Cir. 1988)).  Whether undue experimentation is needed is not based upon a single factor but rather is a conclusion reached by weighing many factors.  These factors were outlined in Ex parte Forman, 230 USPQ 546 (Bd. Pat. App. & Inter. 1986) and again in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988), and the most relevant factors are indicated below:

Nature of the Invention
The claims are directed to methods for “tailoring a chemotherapy treatment in a patient with a cancerous breast tumor”. The claims require “obtaining at least two image guided tumor biopsy samples of the cancerous breast tumor from the patient at mid-treatment of a chemotherapy regimen, the chemotherapy regimen comprising administration of multiple doses of one or more chemotherapeutic agents to the patient”. The claims further require “identifying the patient as having a poor prognosis” based on a isolating RNA from each of the at least two samples; measuring a RNA integrity of the isolated RNA of each of the at least two samples using an analytic capillary electrophoresis system”. Claim 4 recites “identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the maximum RNA integrity is or above a RNA integrity number of (RIN) of 2”. Claim 18 recites “(d) and administering an alternate chemotherapy regimen when the cancerous breast tumor has a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 2”. Claim 29 recites “(d) and administering an alternate chemotherapy regimen when the cancerous breast tumor has a maximum RNA integrity of equal to or greater than a RNA integrity number (RIN) of 3.1”. Claim 30 recites “e) identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the mid-treatment maximum RNA integrity is decreased less than 50% as compared to the pre-treatment RNA integrity and the pre-treatment RNA integrity is equal to or greater than a RIN of 6”. 
Each of these claims recites RIN criteria but also making a determination about the prognosis of the patient or whether the patient is resistant to the chemotherapy. This rejection is directed to the interpretation that the “identifying” or “administering” steps is informed solely by the RIN criteria recited in the claims. Accordingly, enablement of the claims requires that one of ordinary skill in the art can reliably identify the patient as claimed or that the alternative chemotherapy administered to a patient would be reasonably improved based on the measured RIN values. Although the prior art and the specification are replete with guidance for measuring RNA integrities, the claims are not enabled for reliably identifying the patient has having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both based on the measured RIN values for the reasons discussed further below.

Guidance of the Specification
The claimed invention is based on a single retrospective clinical trial involving a single chemotherapeutic combination therapy in which breast tumor biopsy RNA samples were obtained from subjects undergoing chemotherapy treatment at just two times post-treatment. The specification teaches “image-guided needle core biopsies” were obtained and were “immediately flash frozen on dry ice for future analysis” ([0052] and Table 1). The specification teaches obtaining such biopsies from 50 breast cancer patients before, at epirubicin/docetaxel chemotherapy cycle 3/4, and at epirubicin/docetaxel chemotherapy cycle 6/8 (see Table 6). RNA quality analysis was determined using the Agilent 2100 Bioanalyzer and represented the RNA quality by the RNA Integrity Number (RIN).
The specification teaches that RIN values were determined for each of two independent tumor core biopsies from each patient ([00080]). However, the specification does not contain a disclosure of each of the measured RIN values. Instead, the specification discloses only the “Max RIN” value (see Table 6). The claimed invention, which is directed to methods of obtaining a “maximum RIN value” from a breast cancer patient’s tumor biopsy sample at mid-treatment of a chemotherapy regimen, relies entirely on one single p-value that associates mid-treatment maximum tumor RIN with patient response to treatment. The specification defines a complete pathologic response as when there is a complete resolution of disease microscopically ([00082]). The specification states “a low maximum RIN was associated with a pCR mid-treatment (p=0.01)” ([00082]). However, this finding is not sufficient to enable the use of a “maximum RNA integrity” obtained from image guided tumor biopsy samples from a breast cancer patient at mid-treatment of a chemotherapy regimen for the reasons discussed below.

The claimed invention is directed to a highly unpredictable art
Theurigen (Thuerigen et al. (2006) Journal of Clinical Oncology, 24(12):1839-1845) teaches that at the time there was no clinically useful molecular predictor of response to any cytotoxic drug used in the treatment of breast cancer (see page 1839, column 2), which generally indicates that the claimed invention, which is similarly directed to the use of molecular predictors of response to cytotoxic drugs in the treatment of breast cancer, is based in a highly unpredictable art.

“RNA integrity” was known in the prior art but was not enabled as a biomarker
Regarding the use of RNA integrities, Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):pages 1-8) teaches performing gene expression profiling of tumor biopsies before and after administration of a chemotherapeutic agent to determine whether changes in the gene expression correlate with the response of the patient to the chemotherapeutic agent (see page 5, column 2, last paragraph). Sotiriou teaches assessing the RNA integrity of the tumor biopsy RNA samples to determine whether the RNA sample is of sufficient quality to yield reliable gene expression profiling results (page 7, column 2, paragraph 1). Accordingly, the state of the art was such that the RNA integrity was used to indicate the quality of an RNA sample. However, the prior art does not teach using the RNA integrity of a sample to predict anything about a patient, a prognosis of a patient, the responsiveness of a patient to a chemotherapy, or the effectiveness of the chemotherapy.
In addition, Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559) similarly teaches that high RNA quality helps to ensure that the RNA sample will produce reliable gene expression profiling results (abstract). Accordingly, while the art teaches that RNA quality assessments are useful for determining whether a given sample is intact and reliable for experimentation or is degraded and unreliable, the art provides no guidance that there is any association between the RNA quality of a tumor RNA sample and any diagnosis or prognosis of a patient.

The specification fails to enable the use of a “maximum RNA integrity” as a biomarker
The claims require “obtaining at least two image guided tumor biopsy samples” and then determining “a maximum RNA integrity”. The phrase “at least two image guided tumor biopsy samples” broadly encompasses two, three, four, or even 10 image guided tumor biopsy samples. There is no rationale provided by the specification or the prior art for excluding each and every RIN value less than the “Max RIN” so that only the “Max RIN” is considered. However, this approach to discard the vast majority of RIN values that the user has just gathered and consider only the outlier (i.e. the maximum RNA integrity) in the set of data is repugnant to generally accepted statistical analyses in the art.
Walfish (Walfish, S. (2006) “A Review of Statistical Outlier Methods”, Pharmaceutical Technology, pages 1-5) provides guidance for the statistical analysis of a data set comprising outliers. Walfish illustrates that box plots are graphical representations of dispersion of data and that observations outside the fences of a box plot is considered a potential outlier (page 2, paragraph 2). In the instant case, since the specification describes only the maximum RIN values in Table 6, the specification does not provide any data regarding the dispersion of the gathered RIN values. Walfish further describes calculating the mean of a data set, which takes into consideration all of the gathered data (page 2, paragraph 2). In the instant case, the specification and claims instruct the user to consider only the maximum RNA integrity, and therefore instructs the user to not take into consideration all of the gathered data. Walfish further teaches “A trimmed mean is calculated by discarding a certain percentage of the lowest and the highest scores and then computing the mean of the remaining scores. The trimmed mean has the advantage of being relatively resistant to outliers” (page 2, paragraph 3). Here, Walfish describes how one can analyze a data set by discarding just the outliers in the data set. In contrast, the specification and claims instruct the user to consider only the outlier in the data set (i.e. the maximum RNA integrity) and discard all of the other gathered RIN values. However, Walfish further states “When reporting results, it is prudent to report conclusions with and without the suspected outlier in the analysis. Removing data points on the basis of statistical analysis without an assignable cause is not sufficient to throw data away” (see page 1, paragraph 4). Here, Walfish cautions against the discarding of outliers without sufficient cause. In the instant case, the specification provides no assignable cause sufficient to substantiate the discarding of each of the RIN values that is not the maximum. In addition, the specification and claims do not instruct the user to discard merely the outlier in a set of RIN values. Quite the opposite, the specification and claims instruct the user to consider only the outlier by discarding all of the other gathered RIN values less than the maximum. As a result, the only rationale that can be gleaned from the specification for discarding the RIN values less than the maximum is that their inclusion did not give the desired result, namely a statistically significant association. However, the mere lack of a statistically significant association when such RIN values are included in the analyses is not sufficient justification for their removal. Given the lack of guidance provided by the specification regarding sufficient cause for considering only the maximum RIN value, and in view of the guidance in the art for statistical analyses as illustrated by Walfish, the specification fails to enable the use of a “maximum RNA integrity” as claimed.
In addition, given the instruction to obtain a “maximum RNA integrity”, the specification also does not provide any guidance for whether a first maximum RIN value is sufficiently high or whether additional biopsies should be obtained to collect additional RIN values to determine whether any of those additional RIN values would provide a new maximum that should then be relied upon in the claimed methods. For example, it is highly unpredictable what a given RIN value obtained from an image-guided tumor biopsy sample from a breast cancer patient at mid-treatment of a chemotherapy regimen would be, as supported by the variation in the tumor RINs provided by instant Table 6. Accordingly, it is highly unpredictable how a 2nd, 3rd, 4th, …, 10th, 11th, etc. RIN value would relate to each other. Therefore, it is highly unpredictable how many RIN values should be determined in order to determine the “maximum RNA integrity” for a given patient.

RNA isolation as claimed and disclosed inherently causes RNA degradation
The claims broadly recite “obtaining at least two image guided tumor biopsy samples” and “isolating RNA from each” or “extracting RNA from each”. The specification teaches that the data presented in the specification were obtained by “image-guided needle core biopsies” and “immediately flash frozen on dry ice for future analysis” ([0052]). However, despite such efforts to preserve the RNA integrity, the specification discloses obtaining a wide range of max RIN values even for patients that had not yet received chemotherapy (see Table 6). These patients that did not receive any chemotherapy had “Max RIN” values range from 0 to 8.7. Indeed, since the values presented in Table 6 are only “Max RIN” values, it follows that the other RIN values obtained were necessarily less than or equal to those displayed, thus indicating that the very isolation of RNA from tissues is prone to RNA degradation.
This variability in RNA quality obtained from tissues is further supported by Ladd (Ladd et al. (2011) Cancer Cytopathology, 119(2):102-110) similarly obtained numerous fine needle aspiration samples of tumor tissues and measured the RNA integrities (see Figure 2). Ladd observed that FNA specimens collected from tissues with short devitalization times have significantly higher average RIN compared with those with long devitalization times (see Figure 2). However, despite the short devitalization times, Ladd obtained a wide range of RIN values ranging from approximately 2 to 9 (see Figure 2).
The fact that the very process of RNA isolation causes RNA degradation is further supported by Hatzis (Hatzis et al. (2011) Journal of National Cancer Institute, 103:1871-1883) who teaches analyzing RNA integrities obtained from surgically resected breast cancer tissue samples (abstract). Hatzis teaches that “RNA from samples that were snap frozen at baseline or after 40 minutes at room temperature was more fragmented compared with RNA from the same samples stabilized in RNAlater…The first three snap-frozen samples that we processed…showed extensive RNA fragmentation”” (page 1875, column 2, last paragraph). Despite the presence of RNAlater, Hatzis further describes observing “noticeable fragmentation at baseline” for four samples “suggesting that partial degradation may be from intratumoral necrosis or may have occurred during tumor excision, specimen collection, and processing” (page 1876, column 2).
Still further, Romero (Romero et al. (2014) BMC Biology, 12:42) reviews the impact of RNA degradation on transcript quantification (abstract). Romero teaches that “extracted RNA is often partly degraded and may not faithfully represent in vivo gene expression levels” (page 1, column 2, paragraph 1). Romero further advises researchers that “RNA samples with evidence of substantial degradation can be excluded from further study” (page 2, column 1, paragraph 2). Romero’s teachings indicate that RNA degradation is inherent to the RNA extraction process.
Accordingly, it is highly unpredictable whether a low RNA integrity is reliably associated with the likelihood of a patient achieving a pCR given that the state of the art was such that obtaining RNA integrities was highly variable even in the absence of any chemotherapeutic agent. The state of the art does not permit the user to distinguish from chemotherapy-induced RNA degradation and RNA degradation caused by "RNAse enzymes which are ubiquitous in the environment". As a result, there is an insufficient nexus between the RNA integrity of an RNA sample of at tumor and the response of the tumor to a chemotherapy agent or the prognosis of the patient.

The specification fails to validate RNA integrity as a biomarker on an external data set
Although the specification discloses that “a low maximum RIN was associated with a pCR mid-treatment” ([00082]), the specification fails to validate this observation upon which the claimed inventions are based. The prior art establishes the importance of validating identified biomarkers in an unpredictable art. For example, Theurigen (Thuerigen et al. (2006) Journal of Clinical Oncology, 24(12):1839-1845) describes methodology for identifying a gene signature for predicting pCR and then validating the performance of this classifier on an independent data set (abstract). Accordingly, Theurigen establishes the importance of validating a given biomarker. 
Similarly, Taylor (Taylor et al. (2008) Clinical Cancer Research, 14(19):5977-5983) teaches “In particular, models involving biomarkers require careful validation for two reasons: issues with overfitting when complex models involve a large number of biomarkers, and inter-laboratory variation in assays used to measure biomarkers. In this article, we distinguish between internal and external statistical validation. Internal validation, involving training-testing splits of the available data or cross-validation, is a necessary component of the model building process and can provide valid assessments of model performance. External validation consists of assessing model performance on one or more data sets collected by different investigators from different institutions. External validation is a more rigorous procedure necessary for evaluating whether the predictive model will generalize to populations other than the one on which it was developed. We stress the need for an external data set to be truly external, that is, to play no role in model development and ideally be completely unavailable to the researchers building the model” (abstract). Accordingly, Taylor further illustrate the need for external validation.
In the instant case, the specification does not describe a single working example in which a maximum RNA integrity was used as a biomarker to make a prediction about the response of patients to chemotherapy, wherein the patients are from an external data set. Accordingly, the specification does not describe any performance metrics for the use of such a maximum RNA integrity obtained from tumor biopsies samples from breast cancer patients at mid-treatment of a chemotherapy.

The specification provides confusing and contradicting direction regarding the interpretation of RIN values
As discussed above, the specification teaches “a low maximum RIN was associated with a pCR mid-treatment (p=0.01), but not post-treatment (p=0.28)” ([00082]). This finding that a low maximum RIN was not associated with a pCR post-treatment indicates that it is unpredictable whether such a maximum RIN obtained after a patient receives chemotherapy is reliably associated with a pCR at all. There no scientific evidence that supports distinguishing between the RIN values obtained mid-treatment versus post-treatment. The specification attempts to explain why a low maximum RIN at mid-treatment but not post-treatment would be associated with a pCR by stating “RNA isolated from lesions post-treatment my stem from both normal cells and tumor cells and a high tumor RIN value post-treatment may not necessarily indicate a recurrence of disease. This may explain why the relationship between low maximum tumor RIN values and pCR is most significant when patients are assessed mid-treatment” ([00085]). Here, the specification asserts and relies on the existence of “normal cells and tumor cells” and suggests that the presence of the “normal cells” is the reason for a high RIN. However, this amounts to mere conjecture that is not based on specific evidence. Indeed, this explanation is discredited by the specification itself in which Table 6 discloses numerous patients in which the obtained sample had not only low maximum RIN but also low tumor cellularity indicates that there is not a reliable association between “normal” cells and high RIN values. In addition, if a high RNA integrity is indicative of normal cells that have infiltrated the tumor ([00092]), then a high RNA integrity mid-treatment would indicate that a patient was responsive to the treatment since normal cells were permitted to infiltrate the lesion.
The specification further refers to responders to therapy having a high RNA quality of a tumor biopsy ([00092]). Accordingly, the specification explicitly refers to responders to therapy having high RIN values, indicating that it is unpredictable whether decreased RNA integrity is reliably associated with tumor response to chemotherapy or patient prognosis.
The claimed invention is predicated on the asserted property that tumor cells having reduced tumor RNA integrity after exposure to a chemotherapeutic agent is indicative of the responsiveness of the tumor to the chemotherapeutic agent. However, the claimed methods are unpredictable because when one obtains a tumor biopsy sample and measures the RNA integrity, it is unpredictable whether a high RNA integrity (i.e. above a RNA integrity number (RIN) of 5) measurement represents tumor cells that are non-responsive to the chemotherapy or instead represents normal cells that have infiltrated the lesion, as suggested by the specification (see [00085]). For example, the specification teaches obtaining tumor core biopsies and obtaining tumor RIN values from these core biopsies (see Table 6). However, the specification teaches that since breast tumors are heterogeneous, the measured tumor RIN reflected the RNA quality of all cells comprising the tumor, including any normal breast tissue and other cell types ([00084]) and may not contain any tumor cells as determined by 0% tumor cellularity (see Table 6) thus resulting in discordance between tumor RIN and tumor cellularity ([00079]). The ability to know whether the cells are tumor cells versus normal cells is important because while the specification asserts that high RNA integrities obtained from tumor cells indicate that the patient’s tumor is not responsive to the treatment, the specification also teaches that normal cells have high RNA integrities (see [00092]) and the presence of normal cells in the sample indicate that the normal cells have infiltrated the lesion and that the patients have responded to the treatment ([00085]). The specification reiterates that RNA isolated from lesions post-treatment may stem from both normal cells and tumor cells and a high tumor RIN value post-treatment may not necessarily indicate a recurrence of disease ([00085]). The specification further emphasizes that the return to high tumor RNA integrity post-treatment does not mean that the patient was non-responsive because the high RNA quality may stem from normal tissue that has infiltrated the lesion, but it is possible that the tumor has recurred post-treatment ([00092]). This quote is especially illuminating because in the same sentence the specification teaches that even after administration of a chemotherapy agent, a high RIN could be from normal cells or it could be from tumor cells and does not propose any guidance for discriminating between the two. These teachings are particularly relevant to RNA integrities obtained “mid-treatment” particularly in view of the specification itself obtaining numerous samples “mid-treatment” that had 0% or less tumor cellularity (see Table 6).
The claimed invention is additionally unpredictable because it appears to be especially time-sensitive based on the disclosure because the specification teaches that the criticality of the claimed method is the detection of chemotherapy-induced changes in tumor RNA quality ([00041]). On one hand, the specification teaches that the strong correlation between RIN values and patient response to chemotherapy was not observed “mid-treatment”, possibly because the effects of the chemotherapy agents on tumor RIN had not been fully realized at the mid-point of treatment ([00077]). The instant claims are explicitly limited to obtaining tumor biopsy samples “mid-treatment”. Accordingly, this passage from the specification supports the conclusion that RIN values “mid-treatment” are not reliably associated with the patient response to chemotherapy. Here, the specification suggests that if samples are obtained too early, RIN values do not reliably reflect the response of the patient. On the other hand, the specification repeatedly teaches that RIN values from samples obtained too late also do not reflect the response of the patient. For example, the specification teaches that even a tumor that has responded to a chemotherapy can recover once the drugs have cleared the circulation resulting in disease recurrence ([00068]), which the specification proposes to explain a discrepancy between tumor RIN and tumor response. The specification reiterates that over time, tumor RIN values are expected to increase, reducing the ability to detect chemotherapy-induced changes in tumor RNA quality ([00068]). The specification even explicitly states that low maximum RIN post-treatment was not associated with pCR ([00082]). Taken together, these teachings suggest that tumor RIN is not reliably associated with patient response if the sample is obtained too early or too late. The specification does not provide guidance for distinguishing whether a given tumor RIN has been obtained too early, too late, or just right.
The specification is the sole source that suggests that there is any association between RNA integrity and any diagnosis or prognosis of any kind. The claimed invention is based upon observations made of a single combination chemotherapy in breast cancer. However, the claims broadly encompass any chemotherapy at any dosage. The lack of any guidance from the art regarding the claimed invention is discussed above. It would be unpredictable to practice the claimed invention with just any chemotherapy because different chemotherapeutic agents have different chemical structure and different mechanisms of action on the target cells. In addition, different cancers respond differently to different chemotherapeutic agents. Due to the absence of any guidance from the art, there is no reason that the disclosed observations made from a single combination chemotherapy in a breast cancer only could be broadly applied to any chemotherapeutic agent.

The specification fails to establish that maximum RIN of at least 2, or “decreased less than 50%” at mid-treatment are associated with a lack of response
It is noted that the claims refer to the threshold in which a maximum RIN is at least 2 (see claim 4) or “is decreased less than 50%” (see claim 30). However, the specification does not contain a single statistical analysis for the use of RIN that is greater than or equal to 2 or “decreased less than 50%” as a threshold for predicting the response of a patient to chemotherapy.
On the contrary, Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):pages 1-8) describes patients that had tumor RNA samples of sufficient quality for microarray also responded to the chemotherapy treatment (see Table 1) indicating that it would be highly unpredictable whether a tumor should be identified as resistant to a chemotherapy or a patient as having a decreased likelihood of achieving pCR on the basis of high RNA integrity.
In addition, the specification only teaches obtaining just two samples from each patient (see Table 6). However, the claims broadly recite “at least two”. There is no specific evidence in the specification that suggests that “maximum RNA integrity” of greater than 2 could not be obtained mid-treatment from patients having a pCR. Indeed, the specification recognizes that tumors are heterogeneous (see [00079], [00084]). As discussed above, the specification itself suggests that high RNA can be obtained from normal cells ([00049]) and that normal cells can infiltrate a lesion in patients that are responsive to the treatment ([00084]). Accordingly, even the specification itself would lead one of ordinary skill in the art to expect to be able to detect a maximum RNA integrity of greater than 2 from patients that later exhibit a pCR.

Experimentation Required
In order to practice the claimed invention, an immense amount of experimentation would be required. The claimed invention is based in an unpredictable art in which there is no guidance from the art for an association between tumor RNA integrity and the tumor response to the chemotherapy or the likelihood of achieving a complete pathological response. The unpredictability in arbitrarily discarding gathered RIN values that are not the maximum RNA integrity obtained is discussed above. The unpredictability in distinguishing “chemotherapy-induced changes to RNA integrity” from RNA integrities influenced by the environment are discussed above. The unpredictability with accurately distinguishing between high RNA integrities that indicate that the tumor was not responsive to the chemotherapy, high RNA integrities that indicate the presence of normal cell RNA wherein the tumor was responsive, and high RNA integrities that indicate recurrence of the tumor is discussed above. The unpredictability of reliably obtaining “chemotherapy-induced changes to RNA integrity” particularly at “mid-treatment” is discussed above. Accordingly, in view of the unpredictability of whether the RNA integrities provide a reliable indicator of the response of the tumor to the chemotherapy, it is further unpredictable whether the RNA integrities provide any indication that it would be therapeutically beneficial to pursue an alternate treatment as claimed in claims 4, 18, and 21. In each instance, experimentation would be required to practice the claimed invention. Such experimentation would be highly unpredictable suggesting that it would require an immense amount of experimentation to practice the claimed invention.
Taking into consideration the factors outlined above, including the nature of the invention, the breadth of the claims, the state of the art, the guidance provided by the applicant and the specific examples, it is the conclusion that an undue experimentation would be required to make and use the invention as claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4, 10, 11, 15, 18-20, 22, 24, 26, 29, 30 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):R3) in view of Gendler (Gendler et al. (2004) The American Journal of Surgery, 188:365-370), Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559), and Moreno-Aspitia (Moreno-Aspitia et al. (2009) Mayo Clinic Proc, 84(6):533-545).
This rejection is directed to the interpretation of the claims in which the RIN criteria recited by the claims is met, but does not require that the “identifying” or “administering” steps are informed based upon the RIN criteria.

Regarding independent claims 4, 18, 29, and 30, Sotiriou teaches a method for gene expression profiling of a sample comprising tumor cell RNA from a breast patient with a cancerous tumor during a regimen of Adriamycin (i.e. an anthracycline) (page 2, column 1, paragraph 3, and page 6, column 2, last paragraph). Sotiriou teaches obtaining fine needle aspirates (i.e. tumor biopsy samples) before and during the chemotherapy regimen (page 2, column 1, paragraph 3). Sotiriou teaches isolating RNA from the biopsy samples (page 2, column 1, last paragraph) and measuring the RNA quality of each sample (page 7, column 2). Sotiriou further teaches that gene expression profiles distinguished food from poor responders (see Figure 2) and therefore teaches identifying patients as having a poor prognosis based on the gene expression profiling.

Sotiriou does not teach wherein the samples were “image guided” tumor biopsy samples.
However, Gendler describes obtaining multiple samples of breast tissue using image-guided needle biopsies (page 366, column 2, paragraphs 3 and 4).

Sotiriou does not teach wherein the RNA integrities were measured by separating the extracted RNA using a capillary electrophoresis system, producing an electropherogram, and quantitating the RNA integrity.
However, Copois discusses known technologies for assessing RNA integrity. Copois teaches that lab-on-a-chip technology is based on miniaturization of RNA capillary electrophoresis, which is so sensitive and precise that it can detect even subtle changes in RNA integrity (see page 557, column 2). Copois teaches using this technology to separate the RNA and product an electropherogram profile that can be assessed to quantitate the RNA integrity of the sample (see page 558, column 1 and Figure 1).

Sotiriou does not teach the RIN value of the RNA samples. Accordingly, for claims 4, 18, and 29, Sotiriou does not explicitly teach that the RNA integrity number of the RNA samples was equal to or greater than 2 or 3.1. Regarding claim 30, Sotiriou does not teach that the mid-treatment RIN was decreased less than 50% as compared to pre-treatment RNA integrity equal to or greater than RIN of 6.
However, Sotiriou teaches that two FNA samples were rejected because of “poor” RNA quality (page 2, column 2, last paragraph), thereby indicating that the remaining FNA samples had RNA qualities that was not “poor”. 
In addition, Copois teaches that to obtain reliable gene expression profiling data, the RIN values for RNA samples needs to be at least 7.8 for RIN (see page 555, column 2, paragraph 1), which is greater than 2.

Regarding claim 4, Sotiriou does not teach administering an increased dosage level of at least one of the one or more chemotherapeutic agents. Regarding claims 18 and 29, Sotiriou does not teach administering an alternate chemotherapy regimen comprising paclitaxel.
However, Sotiriou teaches that the clinical outcome for some of the patients was stable disease (Table 1) but that the gene expression profiles distinguished good from poor responders to the anthracycline chemotherapy (see Figure 2).
In addition, Moreno-Aspitia discusses treatment options for breast cancer patients previously exposed to anthracycline and/or taxane (see page 534, column 2, paragraph 2) and therefore teaches a method of tailoring a chemotherapy treatment in a patient with a cancerous breast tumor. Moreno-Aspitia teaches that increasing dosages of chemotherapy such as paclitaxel resulted in increased clinical benefit rate (page 537, column 2, paragraph 1). Moreno-Aspitia further teaches observing increased median progression-free survival for patients receiving a higher dose of chemotherapy such as bevacizumab (page 539, column 2, paragraph 1). Furthermore, after exposure to an anthracycline, Moreno-Aspitia instructs to (d) administer an alternate chemotherapy regiment such as Paclitaxel or docetaxel (i.e. an alternate chemotherapy regimen).

It would have been obvious to one of ordinary skill in the art to have modified the method of Sotiriou by obtaining RNA samples at additional time points during chemotherapy including mid-treatment for the advantage of monitoring the change in gene expression levels throughout the chemotherapy regimen so as to correlate such gene expression levels with response to treatment. One would have had a reasonable expectation of success in doing so since Sotiriou observed that gene expression changed after just one cycle of treatment and could be correlated with patient response. It further would have been obvious to have obtained the samples by fine needle aspirations that were image guided because this would have advantageously aided in the accuracy of collection of the sample. It further would have been obvious to have obtained two or even three or more tumor biopsy samples and determined a maximum for the advantage of obtaining the highest quality RNA sample for gene expression profiling applications. One would have been motivated to have done so since Sotiriou teaches that some samples were rejected because of low RNA quality. One would have been motivated to have only chosen a sample having high RNA quality such as at least 7.8 because this would have ensured high quality gene expression profiling results. It further would have been obvious to have used capillary electrophoresis to analyze the RNA integrity of the RNA samples because this represented a highly sensitive and convenient means for RNA quality analysis as described by Copois. Following a diagnosis that a patient was non-responsive to the chemotherapy as described by Sotiriou, it further would have been obvious to provided either an increased dosage or an alternate chemotherapy regimen including paclitaxel or docetaxel to the patient because this adjusting the dosage or changing the chemotherapeutic agent were known options available to those of ordinary skill in the art as next steps in the treatment of breast cancer patients described by Moreno-Aspitia.

Regarding claim 10, the obviousness of obtaining multiple tumor biopsy samples in view of Gendler is discussed above.

Regarding claim 11, the embodiment in which the chemotherapeutic agent comprises anthracycline is discussed above.

Regarding claim 15, the specification does not define what is required of “a clinical trial". Sotiriou teaches that the patients were part of a study that evaluated whether the responsiveness of a patient could be determined based on changes in their gene expression profile of tumor samples (see abstract). Therefore, it is interpreted that the patients were part of a clinical trial. 

Regarding claim 19, the embodiment in which the alternative chemotherapy treatment regimen comprises docetaxel is discussed above.

Regarding claim 20, Moreno-Aspitia further describes providing ixabepilone in combination with epirubicin to patients after failure of an anthracycline treatment (page 539, column 1, paragraph 3). The obviousness of pursuing the known alternate chemotherapeutic agents after failure of anthracycline therapy is discussed above.

Regarding claim 22, Moreno-Aspitia further describes that 5-fluorouracil and cyclophosphamide refer to known treatments for breast cancer (see Figure 1). The obviousness of pursuing alternative treatments for breast cancer among the known chemotherapeutic agents for treating breast cancer is discussed above.

Regarding claim 24, Sotiriou teaches that the samples were snap-frozen (page 2, column 1, last paragraph).

Regarding claim 26, Copois teaches the use of a capillary electrophoresis system to produce an electropherogram of separated RNA and quantitating the RNA integrity of the samples (page 552, column 2, last paragraph). The obviousness of quantifying the RNA integrity by using such a capillary electrophoresis system is discussed above.

Claim 30 recites “identifying the patient as having a poor prognosis, an increased likelihood of being resistant to the chemotherapy, or both when the mid-treatment maximum RNA integrity is decreased less than 50% as compared to the pre-treatment RNA integrity and the pre-treatment RNA integrity is equal to or greater than a RIN of 6”. However, the embodiment in which the RNA integrity of the samples obtained before and during chemotherapy treatment regimen are each high (i.e. no change) and indicate that the biopsy RNA samples are of sufficient quality for subsequent gene expression profiling is discussed above. Claim 30 further recites “wherein the patient identified as having a poor prognosis is administered an increased dosage level of at least one of the one or more chemotherapeutic agents” is addressed above as applied to claim 4.

Regarding claim 33, the embodiment in which the patient who received anthracycline is administered paclitaxel or docetaxel is discussed above as applied to claim 18.

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sotiriou (Sotiriou et al. (2002) Breast Cancer Research, 4(3):R3) in view of Gendler (Gendler et al. (2004) The American Journal of Surgery, 188:365-370), Copois (Copois et al. (2007) Journal of Biotechnology, 127:549-559), and Moreno-Aspitia (Moreno-Aspitia et al. (2009) Mayo Clinic Proc, 84(6):533-545), as applied to claim 11 above, and further in view of Theurigen (Thuerigen et al. (2006) Journal of Clinical Oncology, 24(12):1839-1845).
The teachings of Sotiriou, Gendler, Copois, and Moreno-Aspitia are discussed above.
Regarding claim 12, Sotiriou does not teach that the chemotherapeutic agent comprises epirubicin, docetaxel, or combinations thereof.
However, the teachings of Moreno-Aspitia are discussed above. Moreno-Aspitia teaches that epirubicin or docetaxel are among known chemotherapeutic agents for the treatment of breast cancer (see Figure 1). Moreno-Aspitia’s teachings indicate that upon a finding that the patient is not responsive to a chemotherapy, alternative known chemotherapeutic agents should be considered (see Figure 1). 
In addition, Thuerigen teaches that 26% of primary breast cancer patients exhibited pathologic complete response following primary systemic therapy with gemcitabine, epirubicin, and docetaxel (abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have taken the method of Sotiriou and applied it to patients who were receiving a chemotherapeutic agent comprising a combination of epirubicin and docetaxel. Since Sotiriou teaches that the method is useful to predict the response to chemotherapy, one would have been motivated to apply the method of Sotiriou to patients receiving epirubicin and docetaxel because Thuerigen teaches that 26% of patients receiving these agents exhibit a complete pathologic response (abstract).
Response to Arguments
Applicants argue that the Examiner’s interpretation is not reasonably inferable from the application as there is nothing to suggest that the language in the claim encompasses that the RIN criterion may be met but is not the sole reason to carry out the “identifying” or “administering” steps. Applicants argue that the present objection is not applicable to the claims when interpreted correctly and should be withdrawn (see remarks on page 12).
This argument has been fully considered but is not persuasive because the rejection under 35 USC 103 as set forth above establishes that the combination of steps as claimed would have been obvious from the prior art. Applicant’s disagreement with the Examiner’s interpretation is not persuasive because it does not specifically address why the claimed combination of steps would not have been obvious based on the teachings of the cited references as discussed in the rejection above.

Conclusion
No claims are allowable.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL P HAMMELL whose telephone number is (571)270-5919. The examiner can normally be reached Monday-Friday, 7:00am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Neil P Hammell/Primary Examiner, Art Unit 1636                                                                                                                                                                                                        
November 16, 2022